EXHIBIT 99.2 Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For the years ended December 31, 2015, 2014 and 2013 Exeter Resource Corporation Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars) December 31, 2015 December 31, 2014 Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related party (Note 13) 18 9 Other financial assets (Note 8) 26 24 Property and equipment (Note 9) 59 84 $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 13) 20 64 Shareholders’ Equity Share capital (Note 11) Contributed surplus Deficit ) ) Accumulated other comprehensive income 44 40 $ $ Contractual Obligations(Note 16) Approved by the Directors: “Robert Reynolds” Director “John Simmons” Director See accompanying notes to the consolidated financial statements 2 Exeter Resource Corporation Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) For the years ended December 31, Income Interest income $ $ $ Expenses Accounting and audit 87 Administration salaries and consulting (Note 12) Amortization (Note 9) 35 42 50 Directors’ fees (Note 12) Foreign exchange loss 29 10 20 General and administration (Note 15) Legal fees 80 48 Impairment on available-for-sale investments (Note 8) 48 39 Management fees (Note 12) Mineral property exploration expenditures (Notes 10 and 12) Shareholder communications Stock exchange listing and filing fees 94 Net loss for the year ) ) ) Other comprehensive income for the year Items that may be reclassified to profit or loss: Currency translation difference 4 6 18 Comprehensive loss for the year $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements 3 Exeter Resource Corporation Consolidated Statements of Cash Flows (Expressed in Thousands of Canadian Dollars) For the years ended December 31, Operating Activities Net loss for the year $ ) $ $ Non-cash items: Amortization(Note 9) 35 42 50 Impairment on available-for-sale investments(Note 8) 48 39 Share-based compensation (Note 12) Changes in non-cash working capital items: Amounts receivable and prepaid expenses 41 98 Due from related parties (9 ) 12 74 Due to related parties ) 22 (8 ) Accounts payable and accrued liabilities ) (6 ) Cash outflow from operating activities ) ) ) Investing Activities Acquisition of property and equipment (9
